OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
There is substantial evidence in the record to support the decision of the appeal board denying benefits which was affirmed at the Appellate Division. Nor did the failure of the employer’s plant manager to appear at the hearing in response to the direction in the hearing notice constitute a denial of due process to claimant. Claimant made no request for such appearance prior to or at the hearing.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.